Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Smith et al. (2012/0204878) discloses a patient interface for providing a flow of air at a therapeutic pressure above ambient air pressure to a patient throughout the patient's respiratory cycle to treat sleep disordered breathing (non-invasive ventilation and pressure support therapy) (para. 0006), the patient interface comprising: a frame(10; cushion support portion constructed from a first material and having a connection port (16; opening) configured to receive the flow of air (which there is attached a fluid coupling device) (para. 0021); a cushion (12; nasal cushion) comprising: a seal-forming structure (14); and a base removably connected to the frame (see FIG.  1 -- cushion is supported onto cushion support 10); a pair of rigidizer arms (8A, 8B; arms), each of the rigidizer arms being joined to the frame with an in a permanent connection (arms are shown to be integral pieces that extend from the cushion support portion) (see FIG. 2); a length-adjustable strap (6; headgear) constructed from a textile material (fabric material; see para. 0020), the length-adjustable strap (hook and loop fastener allows strap to loop back on itself to adhere to itself to control length) (para. 0025) having a pair of side strap portions (24a, 24b; straps), each of the side strap portions being removably connected to a corresponding one of the rigidizer arms (arms positioned within pockets 28 of the straps) (para. 0024; see also FIG. 1), and the length-adjustable strap having a pair of back strap portions positioned between and connected to each of the side strap portions such that a gap is formed between the back strap portions (22; rear support portion opens a gap, see FIG. 1). Correa et al. (6,119,694) teaches a patient interface comprising a cushion (14; nare seal) configured to contact and seal against the patient's face around the patient's nares to deliver the flow of air to the patient's nares during use, the seal- forming structure being configured to leave the patient's mouth uncovered in use, and the seal- forming structure being constructed from a second material (soft membrane) that is more flexible than the first material (of 15 nare seal support with central support formed from an integral unitary plastic piece) (see FIG. 2; col. 4, lines 53-65). Guney et al. (2009/0044808) teaches a patient interface comprising rigidizer arms constructed from a third material (yoke is sufficiently soft and flexible; see para. 0550) that is more flexible than the first material of a frame (semi-rigid or soft plastic (e.g. hard silicone); see para. 0419) and less flexible than the second material (yoke is a rigidizer), and also comprises a vent structure comprising a plurality of vent holes configured to discharge air to atmosphere to wash out exhaled carbon dioxide (para. 0766). However, the prior art of record does not disclose, teach, or fairly suggest that one of ordinary skill in the art would have considered have the rigidizer arms being jointed to the frame with an overmolded connection with the specific combination of materials above. Therefore, claims 21-50 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Collazo (2011/0232649) teaches a patient interface comprising a rigidizer arm that is mounted within a slot of the frame. Doherty et al. (2010/0258136), Ng et al (2009/0126739), and Mcauley (WO 2008/007985) teaches a patient interface with a rigidizer arm detachably connected to a frame. Davidson et al. (2006/0237017) teaches a patient interface having a rigidizer arm integrated with the strap , wherein the strap is separately connected to the frame. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619